DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claim amendments filed on April 25, 2022.
Claims 94-118 have been presented for examination.
Claims 94 and 105 have been amended.
Claims 94-118 are currently rejected.

Response to Amendments
Regarding the claim objections, the claims have been amended to overcome the claim objections. Accordingly, the claim objections have been withdrawn. 
Regarding 35 U.S.C. § 112, the claims have been amended to overcome the 35 U.S.C. § 112 rejection. Accordingly, the rejection has been withdrawn. 
Regarding 35 U.S.C. § 103, the Applicant argues:
“Tao does not teach a TCC/TCU that provides vehicle-specific control instructions comprising instructions for vehicle longitudinal speed, vehicle longitudinal acceleration, and vehicle steering for individual vehicles. Moreover, Tao does not teach an RSU configured to control and coordinate vehicles in a CAVH system by sending vehicle- specific control instructions comprising instructions for vehicle longitudinal speed, vehicle longitudinal acceleration, and vehicle steering to individual vehicles. Furthermore, the Tao control components are only implementable at specific intersections. In contrast, the claimed RSU can be instrumented at any necessary locations along any roadways… The traffic control unit disclosed by Tao only provides guidance signals such as entering, passing, and exiting intersection to a vehicle, but does not provide direct driverless control instructions for vehicles by the infrastructure. In contrast, the CAVH system disclosed in this application not only provides navigation and guidance functions to vehicles, but also provides vehicle-specific control instructions (e.g., to directly control individual vehicle acceleration, steering, braking, etc.) to individual vehicles (see, e.g., paragraphs 207 and 222 of Applicant's specification), e.g., using I2X communication and direct control of individual vehicles by the infrastructure. Tao does not describe a technology in which the infrastructure provides fully automated driving functions to vehicles.
Kedalugudde discloses a system of vehicles that are connected to one another via V2V and that communicate with an RSU, utilizing applications including a high-definition map (Kedalagudde at paragraph 0107). However, Kedalugudde does not teach that the RSU is configured to control and coordinate vehicles in a CAVH system by sending the vehicle- specific control instructions comprising instructions for vehicle longitudinal speed, vehicle longitudinal acceleration, and vehicle steering, to individual vehicles. Moreover, Kedalugudde does not teach a TCC/TCU that produces vehicle-specific control instructions comprising instructions for vehicle longitudinal speed, vehicle longitudinal acceleration, and vehicle steering, for individual vehicles.
Ibrahim does not teach an RSU that is configured to control and coordinate vehicles in a CAVH system by sending vehicle-specific control instructions comprising instructions for vehicle longitudinal speed, vehicle longitudinal acceleration, and vehicle steering to individual vehicles. Moreover, Ibrahim does not teach a TCC/TCU that produces vehicle-specific control instructions comprising instructions for vehicle longitudinal speed, vehicle longitudinal acceleration, and vehicle steering for individual vehicles.
Liu does not teach an RSU configured to control and coordinate vehicles in a CAVH system by sending vehicle-specific control instructions comprising instructions for vehicle longitudinal speed, vehicle longitudinal acceleration, and vehicle steering to individual vehicles in intersections, tunnels, and bridges. Moreover, Liu does not teach that a TCC/TCU that produces vehicle-specific control instructions comprising instructions for vehicle longitudinal speed, vehicle longitudinal acceleration, and vehicle steering for individual vehicles.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. As cited in the previous Office Action, Tao [0292] explicitly discloses a traffic control unit that controls vehicles that enter its control range. Tao [0076] defines a Traffic Control Unit (TCU) as “refers to a functional entity that forms the control subsystem in the intelligent transportation system, which coordinates the traffic activities of vehicles, roads, and pedestrians based on traffic information to ensure the safety and efficiency of the traffic.” Additionally, Tao [0093] discloses “…the traffic control unit 14 controls the vehicle 23 and the vehicle 22 according to driving speeds of the vehicle 23 and the vehicle 22. For example, if the driving speed of the vehicle 23 is greater than the driving speed of the vehicle 22, the traffic control unit 14 may transmit prompt information for an acceleration to the vehicle 23…” The Examiner notes that speed may be derived from an acceleration of the vehicle. Further, Tao [0277] discloses “…the traffic control unit transmits a traffic directing instruction to the OBU of the host vehicle…where the traffic directing instruction includes…a lane change driving instruction.” The Examiner notes that a lane change driving instruction indicates a driving instruction involving steering. Tao [0079] also defines a Road Side Unit (RSU) to mean “a traffic facility control unit that is deployed in the vicinity of the road…[to] implement the control instruction the traffic control unit applies on control traffic facilities.” Therefore, Tao taken independently or in combination with Kedalagudde, Ibrahim, and/or Liu teaches “the RSU is configured to control and coordinate vehicles in a CAVH system by sending the vehicle- specific control instructions comprising instructions for vehicle longitudinal speed, vehicle longitudinal acceleration, and vehicle steering, to individual vehicles” and “a TCC/TCU that produces vehicle-specific control instructions comprising instructions for vehicle longitudinal speed, vehicle longitudinal acceleration, and vehicle steering for individual vehicles,” as argued by the Applicant. For these reasons, the Examiner maintains the 35 U.S.C. § 103 rejection. The reference citations have been restructured to address the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 94, 96-98, 105, 110, and 114-118 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (U.S. Patent Application Publication No. 20190202476 and hereinafter, “Tao”) in view of Kedalagudde et al. (U.S. Patent Application Publication No. 20190150082 and hereinafter, “Kedalagudde”).

Regarding claim 94, Tao teaches the connected and automated vehicle highway (CAVH) system for managing a transportation system, the CAVH system comprising:
a roadway segment subsystem comprising a roadway segment;
Tao [0094] discloses a network of roads that join at an intersection.
Tao Fig. 4 (provided below) depicts a roadway segment.

    PNG
    media_image1.png
    472
    454
    media_image1.png
    Greyscale

and infrastructure comprising: a) an onboard unit (OBU) configured to control and coordinate vehicles in the CAVH system
Tao [0085] discloses an OBU that may communicate with the traffic control unit.
The Examiner notes that the traffic control unit is infrastructure.
b) a traffic control unit (TCU)/traffic control center (TCC) subsystem (TCU/TCC) configured to produce vehicle-specific control instructions for individual vehicles and optimize movement of vehicles in the CAVH system and to provide mobility services, data services, application services, and interface services
Tao [0292] discloses a traffic control unit that may optimize movement of the connected vehicles.
Tao [0106] discloses that the vehicles are connected via V2V communication.
and c) a roadside unit (RSU) configured to sense the environment; and to control and coordinate vehicles in the CAVH system by sending the vehicle-specific control instruction to individual vehicles;
Tao [0091] discloses that an OBU of a host vehicle may control the host vehicle to drive through an intersection according to the traffic directing instruction received from the traffic control unit.
Tao [0093] further discloses that the traffic control unit performs general coordination and may control individual vehicles according to their relative driving speeds. 
Tao [0079] discloses an RSU may be a traffic control unit that implements the control instruction the traffic control unit applies on control traffic facilities.
wherein a TCC of the TCU/TCC comprises hardware and equipment for providing CAVH services;
Tao [0514] discloses that the traffic control unit may be implemented in the form of hardware or hardware plus software.
wherein said OBU transmits vehicle-based sensor data describing surrounding vehicles and road conditions to an RSU and said OBU receives individual vehicle control signals from an RSU; 
Tao [0091] discloses that the OBU of a host vehicle controls the host vehicle to drive according to surrounding environment information sensed by V2X function or other on board sensors.
Tao [0085] discloses that vehicles that may be equipped with OBUs are in communication with the road side unit.
wherein said vehicle-specific control instructions comprise instructions for vehicle longitudinal speed, vehicle longitudinal acceleration, and vehicle steering.
Tao [0093] discloses the traffic control unit that controls individual vehicles according to driving speeds. For example, if the driving speed of the vehicle is greater than the driving speed of a second vehicle, the traffic control unit may transmit prompt information for an acceleration to the vehicle.
The Examiner notes that speed may be derived from an acceleration of the vehicle.
Tao does not expressly teach:
wherein said RSU is provided at the roadway segment to provide high- definition maps, provide high-definition positioning, support other subsystems, and manage movement of vehicles among CAVH segments by transmitting high-resolution on-road guidance coordinates to individual CAVH vehicles by wireless communication.  
Kedalugudde teaches:
wherein said RSU is provided at a roadway segment to provide high- definition maps, provide high-definition positioning, support other subsystems, and manage movement of vehicles among CAVH segments by transmitting high-resolution on-road guidance coordinates to individual CAVH vehicles by wireless communication. 
Kedalugudde [0107] discloses a system of vehicles that connected to one another via V2V and communicate with an RSU, utilizing applications including a high-definition map.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tao to incorporate a high-definition map, as taught in Kedalugudde, because “it may be desirable to enhance the coverage of a wireless communication system using cells of different sizes, macrocells, microcells, picocells, and femtocells, to boost system performance” (Kedalugudde [0026]). 

Regarding claim 96, Tao teaches the CAVH system of claim 94 wherein said RSU comprises:
a) a sensing component configured to collect environmental information; b) a communication component configured to transmit and receive vehicle control signals and traffic data to and from a vehicle and exchange information with an upstream TCU; or c) a control and coordination component configured to manage transmission of TCU control and coordination commands for RSUs and communicate the commands to a vehicle subsystem.  
Tao [0091] discloses on board sensors that sense surrounding environment information.

Regarding claim 97, Tao teaches the CAVH system of claim 94 wherein said local and regional TCU/TCC component is configured to optimize and control vehicles in a CAVH system at a low level, mid level, or high level, wherein:
low-level optimization and control comprises driving queue management, entering or exiting, and transition;
Tao [0292] discloses that the traffic control unit may allocate an entrance lane and an exit lane for the vehicle from a globally optimal perspective according to the vehicle driving information, which may include vehicle position.
b) mid-level optimization and control comprises load balancing and event alerts; or
Tao [0025] discloses providing a notification when an obstacle is present in the lane.
c) high-level optimization and control comprises congestion detection, alert, and mitigation.  
Tao [0093] discloses determining a driving intention in a current lane and a target lane and performing lane change maneuvers.

Regarding claim 98, Tao teaches the CAVH system of claim 94 comprising:
a bottleneck segment subsystem comprising: a) an OBU configured to operate a CAVH vehicle in congested driving mode instead of regular mode to reduce fuel consumption and increase safety and driver comfort using eco-driving or platooning algorithms; b) an RSU configured to evaluate traffic in a bottleneck segment and organize CAVH vehicles to reduce shockwaves and stop-and-go waves in macroscopic or mesoscopic levels by speed harmonization and dynamic merge control and to provide sensing for vehicles in crowded traffic to supplement or replace line of sight sensing for traffic sensors; c) a TCC/TCU configured to process regional traffic control signals comprising detouring, temporary lane regulation, or interaction with other segment subsystems and to provide personal data management comprising destination change, detouring demand, appointment reschedule, emergency, or toll collection plan; or d) a communication component configured to provide supplemental communication capacity to minimize or eliminate signal loss and lag, wherein said bottleneck segment subsystem manages traffic congestion comprising relatively low speed and high density vehicles to facilitate low speed car following, driver comfort, or energy efficiency.  
Tao [0076] discloses a traffic control unit (TCU) that forms the control subsystem in the intelligent transportation system that coordinates the traffic activities of vehicles, roads, and pedestrians based on traffic information obtained by road side units.

Regarding claim 105, Tao teaches the CAVH system of claim 94 comprising:
an intersection subsystem comprising: 
a) an RSU installed at an intersection and configured to manage vehicle spacing and provide a reservation system to manage vehicles at an intersection; integrate intersection information and provide information to the CAVH system; and provide an intersection service configured to manage vehicle grouping, lane and route assignment, pedestrians, and bicycles; or b) a TCC/TCU configured to provide signal timing plans, lane and route management, and tracking and predicting CAVH and non-CAVH vehicle movements and interactions
Tao [0076] discloses a traffic control unit (TCU) that forms the control subsystem in the intelligent transportation system that coordinates the traffic activities of vehicles, roads, and pedestrians based on traffic information obtained by road side units.
Tao [0091] discloses a Cooperative Intersection (CI) wherein the OBU of a vehicle transmits a passage request for intersection to the TCU, where the passage request includes vehicle driving information and driving intention information.
wherein said intersection subsystem: 1) configures OBUs of vehicles to provide dynamic control of vehicles and manage intersection approach and departure for vehicles in an intersection segment; 2) configures RSUs to provide vehicle lane control, vehicle reservation system, and to plan movement of vehicles through an intersection segment; or 3) configures TCU/TCCs for intersection segments to manage vehicle approach, control intersection RSUs, and manage vehicle movements.  
Tao [0091] discloses the OBU of a vehicle controlling the vehicle to drive through the intersection according to traffic direction instruction as it enters the control scope of a TCU.

Regarding claim 110, Tao teaches the CAVH system of claim 94 comprising:
a) an RSU installed at a multi-modal terminal and configured to provide I2X and V2X integration with other segments and nodes; provide park and ride options, pickup and drop-off locations, and gate and waiting areas; and provide within-terminal facility traffic sensing system, parking sensing, and auto parking guidance; b) an OBU configured to provide navigation and self-driving within a terminal; guided and automated parking; multimodal notification, schedule selection, and schedule adherence; and navigation away from a multi-modal terminal segment to initiate a next trip; or c) TCUs/TCCs configured to provide local and regional traffic control, manage intersections, manage vehicle approach to a terminal, manage vehicle departure from a terminal, provide in-terminal RSU control, and provide integrated corridor management (ICM) service; provide multi-model planning, mode transferring and ticketing, parking space reservation, and a fare payment system; manage multi-modal trips, parking planning, and operations; or manage multi-modal optimization and computing, inter-system coordination, pickup and drop-off optimization, and vehicle relocation optimization.  
Tao [0277] discloses detecting surrounding environment information by V2X in conjunction with traffic directing instruction to control longitudinal and horizontal driving of a vehicle using V2X function.

Regarding claim 114, Tao teaches the CAVH system of claim 94 comprising:
a) vehicle-level data flow comprising: 1) RSU security certificate and RSU identification information that identifies an RSU controlling an OBU; 2) vehicle-based sensor data describing surrounding vehicles and road conditions; 3) on-road guidance coordinates and other signals or notifications sent by an RSU to an OBU; and 4) control signals sent from an OBU to a vehicle mechanical system, said control signals comprising gas pedal actuator levels, brake actuator levels,  or turning angles;  or  b) RSU-level data flow comprising: 1) vehicle identification data and routing plans, wherein an RSU receives vehicle identification data and routing plans and coordinates signals from a TCU; 2) sensor data of moving objects and infrastructure states within the RSU coverage area, said sensor data of moving objects and infrastructure states comprising speed limit, traffic control device states, vehicle conflict information, weather,  or road surface conditions; wherein said sensor data of moving objects and infrastructure states is transmitted to vehicles; and wherein sensor data is transmitted through wired or wireless connection to a TCU to assist CAVH system management of a local or regional network; 3) guidance instructions transmitted by RSUs to vehicles by wireless communication; and 4) vehicle handoff data comprising vehicle identification, routing, and on- road guidance coordinate data communicated by RSUs to neighboring RSUs.  
Tao [0085] discloses that vehicles that may be equipped with OBUs are in communication with the road side unit.
Tao [0091] discloses sensing surrounding environment information.
Tao [0109] discloses a road side unit that may perform wireless communication with a traffic control unit to receive and transmit traffic information.
Tao [0413] discloses that the TCU transmits control instructions to control the vehicle to change lanes.
Tao [0085] discloses that vehicles that may be equipped with OBUs are in communication with the TCU.

Regarding claim 115, Tao teaches the CAVH system of claim 94 comprising:
a) a TCU-level data flow comprising: 1) vehicle identification, routing plans, regional incidents, and event alert data; 2) vehicle-specific coordination signals transmitted to RSUs to coordinate vehicle pre-routing for mandatory lane changes, compliance with mandatory lane regulations;  or pre-merging due to congestion; 3) RSU sensing data to assist CAVH system management of CAVH roadway segments and nodes;  or  4) vehicle handoff data comprising vehicle identification, routing, and on- road guidance coordinate data communication by TCUs to neighboring TCUs;  or b) a TCC-level data flow comprising: 1) data exchanged with transaction, payment, transit, and third party applications; 2) congestion mitigation information and active traffic management signals sent to individual TCUs; 3) data exchanged with regional traffic management centers describing congestion, incidents, construction, special events, and traffic management information; and 4) CAVH vehicle identification and origin-destination and routing plans for CAVH vehicles.  
Tao [0090] discloses that a vehicle entering a particular intersection may transmit its vehicle information to the traffic control unit.

Regarding claim 116, Tao teaches the CAVH system of claim 94 configured to:
manage entry and egress of vehicles into and out of said transportation system.  
Tao [0091] discloses a controlling a vehicle to drive to an intersection and entering a control scope of a traffic control unit.
Tao [0308] discloses providing an instruction to the vehicle to exit via an exit lane.

Regarding claim 117, Tao teaches the CAVH system of claim 94 comprising:
entry nodes that are parking lots, side streets, ramps, or intersections.  
Tao [0091] discloses a vehicle driving to an intersection and entering a control scope of a traffic control unit.

Regarding claim 118, Tao teaches the CAVH system of claim 94 configured to:
a) collect and communicate vehicle identification or origin-destination information for vehicles entering the CAVH system; or b) return control of vehicles to drivers for vehicles exiting the CAVH system.   
Tao [0090] discloses that a vehicle entering a particular intersection may transmit its vehicle information to the traffic control unit.

Claims 95, 100-104, and 108-109 are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Kedalagudde, further in view of Levy et al. (U.S. Patent Application Publication No. 20190137290 and hereinafter, “Levy”).

Regarding claim 95, Tao teaches the CAVH system of claim 94 wherein:
b) a communication module configured to transmit and receive vehicle control signals and traffic data to and from a roadside unit (RSU)
Tao [0109] discloses a road side unit that may perform wireless communication with a traffic control unit to receive and transmit traffic information.
c) a sensing module configured to collect surrounding information using sensors installed on vehicles and use said information for making driving decisions and send information to an RSU using the communication module
Tao [0091] discloses on board sensors configured to collect surrounding environment information.
d) an identification and security module configured to provide vehicle-unique information to the CAVH system for tracking and security purposes
Tao [0209] discloses using vehicle identification information for purposes of detecting a specific vehicle.
e) a computational module configured to combine information from an RSU and from a vehicle sensing module and divide the information into a high-level signal group and a low-level signal group; and
Tao [0093] discloses determining a driving intention in a current lane and a target lane and performing lane change maneuvers.
Tao [0113] discloses a GPS to detect information such as position information.
f) an operation module configured to make decisions about vehicle routing and operate the CAVH system based on a fused driving signal from other modules.  
Tao [0121] discloses decision making based on detected signals of other vehicles.
Tao does not expressly teach:
said OBU comprises a) an interface module a human-machine interface configured to communicate between the vehicle and a human user;
Levy teaches:
said OBU comprises a) an interface module a human-machine interface configured to communicate between the vehicle and a human user;
Levy [0016] discloses that the autonomous vehicle is equipped to interface with human users.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connected vehicle system of Tao to incorporate a human-machine interface, as taught in Levy, in order to “improve trust and reduce anxiety related to the autonomous vehicle for these operators” (Levy [0085]).

Regarding claim 100, Tao teaches the CAVH system of claim 94 comprising
a first and last mile subsystem configured to manage: vehicle access to the CAVH system; or
Tao [0296] discloses a vehicle entering a control range of a traffic control unit.
b) egress from the CAVH system
Tao [0307] discloses an exit lane.
wherein said first and last mile subsystem is configured to manage trip start, trip end, vehicle access, vehicle egress, driving navigation
Tao [0296]-[0307] disclose the management of a trip start, trip end, vehicle access, vehicle egress, and driving navigation.
Tao does not expressly teach:
human-machine interaction, and transition alerting and parking.  
Levy teaches:
human-machine interaction, and transition alerting and parking.  
Levy [0045] discloses autonomous parking.
Levy [0060] discloses transmitting a notification to the user indicating a prompt to meet the vehicle at a second geospatial location.
Levy [0116] discloses a user interface within the vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tao to incorporate a human-machine interface and parking subsystems, as taught in Levy, in order to “improve acceptance of the autonomous vehicle for other vehicle operators and pedestrians nearby, and maintain high temporal and energy efficiency” (Levy [0085]).

Regarding claim 101, Tao teaches the CAVH system of claim 100, wherein said first and last mile subsystem:
a) is configured to collect vehicle identification and origin-destination information from vehicles entering the CAVH system and transfer the information throughout the CAVH system; b) configures OBUs of vehicles entering the CAVH system to provide human- machine interaction, provide alerts to drivers that CAVH access has begun, and provide first mile navigation; c) configures an RSU to identify accessing vehicles, collect access requests or access information,  or charge a parking fee; d) configures a TCU  or TCC to obtain data from an RSU and manages vehicle approaching, routing, and movement;  or e) configures a cloud component to manage multi-modal transportation and transfers, manage travel schedules, and manage user meetings and traveling.  
Tao [0280] discloses configuring the OBU of a vehicle that enters the control range of a traffic control unit.
Tao [0091] discloses that the OBU may control the vehicle to drive through the intersection.

Regarding claim 102, Tao in combination with Levy teaches the CAVH system of claim 100, wherein said egress first and last mile subsystem is configured to:
alert drivers of vehicles exiting said CAVH system to select destination parking lots; b) return control of vehicles to drivers or park vehicles at a storage or buffer location;  or c) park vehicles in an exit node that is an automated parking location.  
Levy [0045] discloses an autonomous vehicle can autonomously park itself in a parking space or loading zone.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tao to incorporate controlling vehicles to park at a storage or buffer location, as taught in Levy, in order to “reduce obstruction to traffic flow if certain traffic conditions are detected” (Levy [0046]).

Regarding claim 103, Tao teaches the CAVH system of claim 100, wherein said first and last mile subsystem:
a) configures OBUs of vehicles exiting the CAVH system, provide alerts to drivers that CAVH exiting has begun;	
Tao [0308] discloses providing an instruction to the vehicle to exit via an exit lane.
b) configures an RSU to identify exiting vehicles, collects exit requests or exiting information,  or provides parking sensing information including availability and restrictions;
Tao [0292] discloses transmitting driving information to the traffic control unit at an exit of the intersection.
c) configures a TCU or TCC to obtain data from an RSU and manages vehicle approaching, routing, and movement; and 
Tao [0109] discloses a road side unit that may perform wireless communication with a traffic control unit to receive and transmit traffic information.
Tao does not expressly teach:
human-machine interaction
provide automated parking
d) configures a cloud component to provide point-of-interest (POI) recommendations and parking information to a driver. 
Levy teaches:
human-machine interaction
Levy [0116] discloses a user interface within the vehicle.
provide automated parking
Levy [0045] discloses autonomous parking.
d) configures a cloud component to provide point-of-interest (POI) recommendations and parking information to a driver. 
Levy [0014] discloses a point cloud that provides distances between a LIDAR sensor and a field of surroundings.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tao to incorporate a cloud component to provide parking services or information, as taught in Levy, in order to ensure that the passenger is comfortable in the wait location (Levy [0118]).

Regarding claim 104, Tao in view of Levy teaches the CAVH system of claim 94 comprising a buffer subsystem configured to:
a) select a buffer parking lot near the vehicle destination at the CAVH boundary; b) select a temporary parking lot when a buffer parking lot is not available near the vehicle destination; c) plan a buffer loop and control the vehicle on a CAVH road; or d) park a vehicle on a road shoulder or manage vehicle control, wherein said buffer subsystem is configured to manage vehicle control or parking of vehicles that approach an exit point of the CAVH system when drivers of said vehicles do not assume control or respond to alerts that the vehicle is approaching the CAVH system exit.  
Levy [0045] discloses autonomously navigating to an open parking space or parking lot as a temporary wait location near the vehicle destination.
Levy [0039] discloses circling a single block around a building 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tao to incorporate selecting a temporary parking spot, as taught in Levy, in order to “limit or avoid obstruction to street traffic that may otherwise occur if the autonomous vehicle remained parked” (Levy [0009]).

Regarding claim 108, Tao in combination with Levy teaches the CAVH system of claim 94 comprising a parking subsystem comprising:
a) a before trip parking planning and reservation subsystem comprising a human-machine interface that allows drivers to make driving requests and selects trip origin and destination;
Levy [0121] discloses that the user may submit a request from a pickup location to a drop-off location.
Levy [0010] discloses that the user may make the requests via a mobile computing device (e.g., a smartphone).
b) a during-trip parking approaching subsystem configured to send an alert from an RSU to a human-machine interface onboard a vehicle to select destination parking plans when vehicles approach a destination; and
Levy [0020] discloses a control interface within the autonomous vehicle where a user can scan an address.
c) an after trip parking execution subsystem configured to execute parking charging and control vehicle restarting and rerouting
Levy [0034] discloses that upon receipt of delivery confirmation, the remote computer system can return a prompt to the autonomous vehicle to return to a drop-off location.
wherein said parking subsystem is configured to manage CAV parking and maximize safety and efficiency of vehicle access to and egress from the CAVH system.  
Levy [0045] discloses managing automated vehicle parking.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tao to incorporate a human-machine interface and parking subsystems, as taught in Levy, in order to “improve acceptance of the autonomous vehicle for other vehicle operators and pedestrians nearby, and maintain high temporal and energy efficiency” (Levy [0085]).

Regarding claim 109, Tao teaches the CAVH system of claim 108 wherein said parking subsystem is configured to:
a) configure TCUs and TCCs to process requests and transmit commands to parking lot RSUs to manage parking lot exit control and provide travel route guidance to a vehicle; b) transfer vehicle control to a first and last mile subsystem when a parking destination is outside the CAVH system; c) terminate vehicle control when a vehicle is parked at selected parking lots within the CAVH system;  or d) park vehicles at a storage or buffer location if a driver is not available to make a parking decision.  
Levy [0063] discloses autonomously navigating to a wait location proximal to a pickup location.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tao to incorporate selecting a temporary parking spot, as taught in Levy, in order to “limit or avoid obstruction to street traffic that may otherwise occur if the autonomous vehicle remained parked” (Levy [0009]).
Claims 99 and 111-113 are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Kedalagudde, further in view of Ibrahim et al. (U.S. Patent Application Publication No. 20140358414 and hereinafter, “Ibrahim”). 

Regarding claim 99, Tao teaches the CAVH system of claim 94 comprising:
a merge, diverge, and weaving segment subsystem comprising: an OBU configured to identify vehicles, target vehicles to lanes or links, detect and transmit vehicle trajectory, deliver merge control signals, or provide a human-machine interface;
Tao [0091] discloses an OBU of a vehicle that controls the vehicle to navigate through an intersection according to traffic directing instruction in conjunction with surrounding environment information.
Tao [0400] discloses an OBU that may receive planning information regarding a vehicle that needs to be merged into the traffic in another lane.
c) a TCC/TCU configured to provide macroscopic merge control commands in response to macroscopic traffic conditions, wherein said merge, diverge, and weaving segment subsystem is configured to manage mainline thru-vehicles, on-ramp merging vehicles, and mainline diverging vehicles on mainline links, on-ramps, and off-ramps by providing customized control or guidance signals to vehicles equipped with or without CAV technologies.
Tao [0091] discloses an OBU of a vehicle that controls the vehicle to navigate through an intersection according to traffic directing instruction in conjunction with surrounding environment information.
Tao does not expressly teach:
b) an RSU configured to provide a dynamic map of merging and participating vehicles, manage vehicle data, optimize gap and lane changing, manage communication of vehicle data feedback, and generate vehicle-based control and guidance signals;
Ibrahim teaches:
b) an RSU configured to provide a dynamic map of merging and participating vehicles, manage vehicle data, optimize gap and lane changing, manage communication of vehicle data feedback, and generate vehicle-based control guidance signals;
Ibrahim [0237] and [0249] discloses updating a local dynamic map with information received from an identifier module determining lane attributes and traffic controller data, which includes the location, heading, and speed of a car.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation disclosed in Tao to explicitly disclose a dynamic map, as taught in Ibrahim, in order to collect data that would provide more accurate results compared to static maps or maps generated by other means (Ibrahim [0008]). 

Regarding claim 111, Tao teaches the CAVH system of claim 94 comprising connected segments and nodes, wherein:
a) each CAVH segment and node comprises a road-side unit (RSU) configured to provide sensing functions, communication functions, and vehicle control functions for the CAVH segments and nodes;
Tao [0079] discloses an RSU that includes traffic information collection and communicates with the TCU.
Tao [0076] discloses that the TCU may include information obtained from RSUs.
b) neighboring segments and nodes have overlapping sensing and control areas and pass control of controlled and automated vehicles (CAV) from segments and nodes to neighboring segments and nodes;
Tao [0094] discloses passing vehicle control to traffic control units that correspond with specific areas.
c) CAVs comprise an onboard unit (OBU) configured to communicate with RSUs, send and receive sensor data with RSUs, and receive vehicle-specific control instructions from RSUs;
Tao [0085] discloses that vehicles that may be equipped with OBUs are in communication with the road side unit.
e) multiple TCUs are managed by a traffic control center (TCC) configured to manage traffic and control CAV in the CAVH system.  
Tao [0078] discloses multiple traffic control units.
Tao [0091] discloses controlling a host vehicle to drive through an intersection according to the traffic directing instruction received from the traffic control unit.
Tao [0093] further discloses that the traffic control unit performs general coordination and may control individual vehicles according to their relative driving speeds.
Tao does not expressly teach:
d) multiple RSUs are managed by a traffic control unit (TCU) configured to provide a dynamic map of objects in the CAVH system and coordinate control of CAVs by the RSUs; and
Ibrahim teaches:
d) multiple RSUs are managed by a traffic control unit (TCU) configured to provide a dynamic map of objects in the CAVH system and coordinate control of CAVs by the RSUs; and
Ibrahim [0237] and [0249] discloses updating a local dynamic map with information received from an identifier module determining lane attributes and traffic controller data, which includes the location, heading, and speed of a car.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation disclosed in Tao to explicitly disclose a dynamic map, as taught in Ibrahim, in order to collect data that would provide more accurate results compared to static maps or maps generated by other means (Ibrahim [0008]). 

Regarding claim 112, Tao teaches the CAVH system of claim 111 wherein:
a) RSUs comprise LiDAR, computer vision sensors, or radar sensors to provide sensor data for segments and nodes; and
Tao [0100] discloses detection via radar sensors.
Tao [0196] discloses that the RSU may be a camera.
b) RSUs manage collision avoidance, routing, lane changing, and provide vehicle-specific control instructions to CAVs.  
Tao [0156] discloses that the TCU performs lane changing and collision avoidance.
Tao [0109] discloses a road side unit that may perform wireless communication with a TCU to receive and transmit traffic information.

Regarding claim 113, Tao in combination with Ibrahim teaches the CAVH system of claim 111 wherein the TCCs:
a) provide a dynamic map of traffic congestion, incidents, inclement weather,  or events with regional impact;  or b) manage interaction of the CAVH system with payment and transaction systems, regional traffic management centers (TMCs), and third-party applications.  
b) an RSU configured to provide a dynamic map of merging and participating vehicles, manage vehicle data, optimize gap and lane changing, manage communication of vehicle data feedback, and generate vehicle-based control guidance signals;
Ibrahim [0237] and [0249] discloses updating a local dynamic map with information received from an identifier module determining lane attributes and traffic controller data, which includes the location, heading, and speed of a car.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation disclosed in Tao to explicitly disclose a dynamic map, as taught in Ibrahim, in order to collect data that would provide more accurate results compared to static maps or maps generated by other means (Ibrahim [0008]). 

Claims 106 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Kedalagudde, further in view of Liu et al. (U.S. Patent Application Publication No. 20080106599 and hereinafter, “Liu”).

Regarding claim 106, Tao teaches the CAVH system of claim 94 comprising a bridge, tunnel, and toll plaza subsystem comprising:
b) an RSU configured to provide a real-time map of vehicles and to generate and distribute pre-merging plans and control instructions to individual vehicles;
c) a TCU level component configured to communicate with control units to adjust traffic light signals and other control objectives to coordinate entrance and exit of traffic and achieve a system-wide optimization; and
d) a TCC level component configured to receive event signals for heavy congestion, incidents, maintenance, and extreme weather and assist controlling the subsystem
wherein said bridge, tunnel, and toll plaza subsystem is configured to manage route planning, pre-merging control, and special lane navigation and control for vehicles.  
Tao does not expressly teach:
a) an OBU configured to provide pre-merging control signals to prepare vehicles that approach a bridge, tunnel, or toll plaza;
Liu teaches:
a) an OBU configured to provide pre-merging control signals to prepare vehicles that approach a bridge, tunnel, or toll plaza;
Liu [0032] discloses monitoring vehicle flow in intersections, tunnels, and bridges.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tao to incorporate that the system could be applied at a bridge, tunnel, or toll plaza, as taught in Liu, in order to “monitor access points and optimize gate controls” or to “monitor and optimize parking space usage” (Liu [0032]).

Regarding claim 107, Tao teaches the CAVH system of claim 106 wherein said RSU installed at a bridge, tunnel, or toll plaza is configured to:
a) plan routes for vehicles using vehicle trajectory or destination information that is thru-traffic, entering off-ramp, or entering dedicated lane; or vehicle type that is high-occupancy vehicle, priority vehicle, vehicle needing weighing, and vehicle with e-toll tag; b) route vehicles to special lanes using information comprising vehicle eligibility for special lanes, vehicle identifying information, occupancy levels for a HOV lane, electronic toll tag availability for a HOT lane,  or routing plans for a reversible lane; c) manage vehicle platoons to facilitate cooperative car following; d) manage vehicle platoon formation, deformation, and vehicle insertion and leaving events; or e) process event information signals to provide warnings and guidance signals.  
Tao [0287]-[0288] discloses a planned lane generated by the traffic control unit that the vehicle is intended to drive on.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.S./Patent Examiner, Art Unit 3662                       
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662